There was no defect in the mortgage, or want of formality in its execution. I do not see, therefore, as the cases of Hill v. Gilman,39 N.H. 88, and Gooding v. Riley, 50 N.H. 400, have any very direct application. The only question is as to the effect of actual knowledge by the defendant of an unrecorded deed. The general rule, that one attempting to set up a title against such deed is affected by actual knowledge of its existence, in the same way and to the same extent as he would have been by its record, is perfectly well settled and familiar.
The referee seems to have made a distinction between knowledge by this defendant and knowledge by the plaintiff, in Foss v. Sargent. I do not understand upon what ground any such distinction can be made. By that writ the defendant was commanded to attach, not the property of this plaintiff, but the property of Sargent, and it is clear that, inasmuch as he had knowledge of the actual state of the title, he cannot justify the taking by virtue of that precept, unless it be as the agent of the creditor Foss. But the moment he attempts to place his justification on that ground, Foss, as principal, is chargeable with his knowledge as agent. So that, whether he acted with or without the specific direction of Foss, the attempt to apply the property of this plaintiff in satisfaction of Foss's debt was, under the circumstances shown, equally a legal fraud, and must, therefore, fail.
I am of opinion that there should be judgment on the report for the plaintiff for the value of the hay taken, as found by the referee, with interest from the time of the taking, unless either party elects a trial by jury
SMITH, J. I am of the same opinion. No principle is better settled than that notice to an attaching creditor of an unrecorded deed or mortgage is equivalent to a record of the same. There was no defect in the plaintiff's mortgage, and there is no suggestion of any mala fides. The facts reported in the case are sufficient to show that it was executed in good faith. The defendant then knew that the plaintiff had a valid mortgage upon the property which he was about to attach, *Page 227 
although unrecorded. This is all the information he would have received if the mortgage had been recorded. The notice to him was sufficient as against himself; but he was acting for the attaching creditor and to secure his interests. He was in fact his servant or agent, and the authorities cited show that his knowledge was the knowledge of the creditor.
Unless either party elects a trial by jury, there must be
Judgment for the plaintiff.